Exhibit 10.1
 
 
DEMAND PROMISSORY NOTE
 
 

$20,000
New York, New York
As of: June 5, 2012

 
FOR VALUE RECEIVED, the undersigned, Prevention Insurance.com ("Maker"),
promises to pay Paragon Capital LP ("Payee") or to such other party in New York
or at such other place as Payee may from time to time in writing designate, the
principal sum of Twenty Thousand Dollars ($20,000.00) on the terms set forth in
this Promissory Note (the "Note").
 
(a)       Interest. Interest shall not accrue on the principal amount.
 
(b)       Payment. The entire unpaid principal amount shall become due and
payable on demand.
 
(c)       Default. A default shall occur (i) if a petition in bankruptcy or any
other insolvency proceedings is filed against Maker and is not dismissed within
60 days of the filing thereof, or (ii) if Maker shall fail to pay any sum when
due as provided herein. In the event of a default the Payee may declare
immediately due and payable the entire unpaid amount herein.
 
(d)       Prepayment. Maker shall have the right to repay the whole or any part
of the unpaid principal of this Note at any time without the payment of any
additional consideration therefor.
 
(e)       Remedies. All rights and remedies of Payee under this Note are
cumulative and in additional to all other rights and remedies available at law
or in equity, and all such rights and remedies may be exercised singly,
successively and/or concurrently. Failure to exercise any right or remedy shall
not be deemed a waiver of such right or remedy.
 
(f)       Governing Law and Forum. This Note is to be governed by, and construed
and enforced in accordance with, the internal laws, and not the laws pertaining
to conflict or choice of laws, of the State of New York. The exclusive forum for
the determination of any action relating to the validity and enforceability
hereof shall be either an appropriate New York state court or that court of the
United States which includes New York within its territorial jurisdiction.
 
(g)      Severability. Every provision of this Note is intended to be severable.
In the event any term or provision is declared illegal, invalid or unenforceable
for any reason whatsoever by a court of competent jurisdiction, such illegality,
invalidity or unenforceability shall not affect the balance of the terms and
provisions of this Note, which shall remain binding and enforceable.
 
IN WITNESS WHEREOF, the Maker has caused this Note to be executed in its name at
the place and on the date and year first above written.
 

 
"Maker"
         
PREVENTION INSURANCE.COM
         
 
By:
/s/ Alan P. Donenfeld       Alan P. Donenfeld  